—In an action to recover damages for breach of an oral contract to contribute equally to a joint venture in the ownership of real estate, and for the imposition of a constructive trust, in which the defendant counterclaimed, inter alia, for partition and an accounting, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Davis, J.), dated January 30, 1997, as granted those branches of the defendant’s motion which were for (1) summary judgment dismissing the complaint on the ground of the Statute of Frauds, and (2) summary judgment on the counterclaims to the extent of determin*457ing that each party was “seized in fee simple of an equal undivided one-half part or share of the real property”.
Ordered that the appeal is dismissed, with costs.
The order appealed from contains a recitation of the papers relied upon by the Supreme Court. The printed record submitted to this Court does not include all of these papers, and includes others which are not mentioned in the order appealed from. Thus, the record on appeal fails to contain “the papers and other exhibits upon which the judgment or order was founded” (CPLR 5526; 22 NYCRR 670.10 [b] [4]). The appeal is therefore dismissed. Rosenblatt, J. P., Copertino, Santucci and Goldstein, JJ., concur.